Citation Nr: 0205799	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  96-47 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for blood in the stool, 
diarrhea and weight loss, to include as due to an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to July 
1992.  

This appeal initially arose from an April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied service 
connection for diarrhea, blood in the stool and weight loss.  
The veteran appealed that decision to the Board of Veterans' 
Appeals (Board).  In a decision dated in March 1999, the 
Board denied entitlement to service connection for blood in 
the stool, diarrhea and weight loss, to include as due to an 
undiagnosed illness.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).

In June 2000, the parties submitted a Joint Motion For 
Partial Remand And To Stay Further Proceedings.  The parties 
asserted that in adjudicating the claim, the Board failed to 
consider VAOPGCPREC 4-99 (May 3, 1999), which was issued 
after the Board's decision.  This opinion addresses the type 
of evidence necessary to well-ground a claim for service 
connection under 38 C.F.R. § 3.317.  The joint motion also 
stated that VA was required to provide the veteran a full and 
contemporaneous examination and provide the veteran an 
opportunity to submit additional evidence and argument.  

In a July 2000 order, the Court granted the joint motion and 
vacated that part of the Board's March 1999 decision that 
denied service connection for blood in the stool, diarrhea 
and weight loss, to include as due to an undiagnosed illness.  
Thereafter, the Board remanded the claim in April 2001 for 
additional development.  That development was accomplished, 
the RO denied the claim, and the case has been returned to 
the Board for its appellate review.  

During a March 2002 video conference hearing before the 
undersigned Board Member, the veteran raised the issue of 
entitlement to service connection for a skin disability, 
related to his service in the Persian Gulf.  As this claim 
has not been adjudicated or developed for appellate review, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

3.  The competent medical evidence of record, including 
notations as to the veteran's in-service and post-service 
weight, is negative for any objective indicator of current 
weight loss. 

4.  The competent medical evidence of record, including 
occult blood test results, is negative for any objective 
indicators of post-service blood in the stool.  

5.  The record shows that since returning from the Persian 
Gulf, the veteran has had chronic, recurrent diarrhea of 
unknown etiology.  


CONCLUSIONS OF LAW

1.  A disability manifested by blood in the stool or weight 
loss was not incurred in or aggravated by active service, nor 
may claimed blood in the stool or weight loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1117, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001);66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified as amended to 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The veteran's chronic diarrhea is presumed to have been 
incurred in active service as it is due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.317 (2001);66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified as amended to 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he suffers from blood in the stool, 
diarrhea and weight loss due to his service in the Southwest 
Asia theater of operations during the Persian Gulf War.  He 
maintains that he had never experienced these symptoms before 
serving in the Persian Gulf.  He states that he first noted 
them immediately upon return from the Gulf.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for a disability, claimed as secondary to 
undiagnosed illness, by the March 1999 Board decision, as 
well as a November 2001 SSOC.  The RO has also obtained all 
indicated medical records, conducted VA examinations, and 
provided the veteran with an opportunity to testify via video 
conference before the undersigned Board member.  

In light of the foregoing, the Board finds that VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
obtained all pertinent records regarding the issue on appeal 
and the veteran has been effectively notified of the evidence 
required to substantiate this claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  There is no indication that there 
is any existing evidence that could shed further light on 
this question.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the claim. 

Although the RO did not have the benefit of the VCAA when it 
adjudicated the case below, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran was on active duty from December 1980 to July 
1992.  The service medical records are negative for blood in 
the stool, diarrhea, or weight loss.  On enlistment 
examination in November 1980, the veteran weighed 162 pounds.  
On a periodic examination in 1989 he weighted 185.  On 
discharge, he weighed 186 pounds.

The veteran underwent a VA Persian Gulf registry medical 
evaluation, which involved multiple examinations, during July 
and August 1994.  He reported that he was stationed two hours 
from King Khalid Military City (KKMC) and was in that 
vicinity during that time.  The veteran denied exposure to 
oil and smoke.  It was noted that he did not report for a 
flexible sigmoidoscopy to evaluate complaints of rectal 
bleeding.  He weighed 168.5 pounds.

On VA general medical examination in October 1996, the 
veteran weighed 195 pounds. He was described as well 
developed and well nourished.  Carriage, posture and gait 
were normal.  In the remarks section of the examination it 
was noted that the veteran reported that he was in the 
Persian Gulf from January 1991 to March 1991 where he served 
in communications.  He reportedly received several 
immunizations prior to going to the Persian Gulf, but 
received none while he was there.  He denied taking any 
tablets for pretreatment of nerve agent exposure.  He stated 
that he reported no illness while in the Persian Gulf.  He 
denied being exposed to any smoke from burning oil wells 
although he saw smoke in the sky.  He was not enveloped with 
smoke, and he denied any exposure to oil from wells, diesel, 
or other petrochemicals.  He also denied exposure to depleted 
uranium or microwaves.  Additional history obtained from the 
veteran included an absence of contact with paint, solvents, 
or pesticides.  However, he reported that he was exposed to 
fumes from tent heaters, burning refuse and sand storms.  
Food, drink, and water for showering were all supplied by the 
U.S. Armed Forces.

On gastrointestinal examination on the same date in October 
1996, the veteran reported that in July 1994 he began having 
diarrhea four to five times a day with intermittent observed 
blood in the stool.  He reported that the bloody stools were 
accompanied by a feeling of weakness and fatigue.  He felt 
that this was progressive over the last two years.  He 
described a vague periumbilical cramping, worse on the left.  
According to the history, he was trying to gain some extra 
weight to give him more strength.  He stated that he had a 
good appetite and a broad diet.  He told the examiner that he 
has having difficulty sleeping.  The examiner noted that the 
veteran spoke slowly and had a very reflective mood.

On examination, the veteran's weight was listed as 167 
pounds.  Examination of the abdomen revealed no 
abnormalities.  On rectal examination there were no 
hemorrhoids.  Sphincter tone was normal.  There was no 
abnormality of the wall of the bowel.  Occult blood study was 
negative.  The diagnosis was recurrent diarrhea, two year 
history with rectal bleeding.  A barium enema was ordered.  
This was normal.

On the psychiatric examination in October 1996, the veteran 
reported various physical ailments including muscle and joint 
pain, headaches, abdominal pain and bloody stools.

The veteran submitted private treatment records from 1996.  
In August 1996 the veteran's car was stolen and stripped.  
This stress together with his headaches, neck pain and blood 
in his stool was reportedly making him irritable.  He 
reported fights with his wife.  He also reported increased 
symptoms due to being out of medications.  The doctor 
prescribed Thorazine in addition to Valium and Tylenol IV.

VA outpatient treatment records from 1996 and 1997 were 
received.  By the end of 1997 the veteran's weight had 
increased to just over 200 pounds.

In August 1997, in response to a Persian Gulf development 
letter from the RO, the veteran submitted a written statement 
to the effect that he had undergone VA Persian Gulf 
examinations in 1993 and 1995.  He stated that he had been 
unable to hold a job since 1993.  As for his physical 
problems he reported migraine headaches, joint and muscle 
pain, loss of memory and loss of over 40 pounds.

In September 1997 the veteran submitted lay statements in 
support of his claim.  The veteran's wife reported that when 
the veteran returned home in August 1992 he became sick.  She 
observed that he would urinate blood and had blood in his 
stool.  She asserted the had had nose bleeds, fatigue, joint 
and muscle pain, and memory loss.  

In March 1998 the veteran underwent a VA psychiatric 
examination and psychological testing.  The veteran reported 
the various health problems that he had experienced since 
returning from the Persian Gulf, including hair loss, loose 
bloody stools, difficulty paying attention, and difficulty 
remembering.  

Pursuant to the joint motion, the veteran was provided a VA 
general medical examination in October 2001.  The examiner 
indicated that he had reviewed the veteran's claims file and 
medical records.  The examiner reviewed some of the veteran's 
history, noting that the veteran had complaints of 
gastrointestinal (GI) cramping with blood in his stool dating 
to the early 1990s.  At the time of a Gulf War Registry 
examination in 1994, the veteran weighed 168 pounds.  In 
September 2000, he weighed 185 pounds.  He weighed 196 pounds 
at the present time.  

The results of various physical examinations were provided.  
The veteran's abdomen was soft, nontender and without 
organomegaly or masses.  Bowel sounds were nonactive.  It was 
noted that a genito-rectal examination would be completed 
that day by a surgeon, and that specified diagnostic tests 
would be conducted.  The assessment was no clinically 
significant findings on general medical examination, and the 
veteran was referred for further evaluation, to include 
diagnostic tests.  

The veteran underwent a VA general surgical consultation on 
the same date in October 2001.  The report of that evaluation 
includes the veteran's medical history.  He complained of  
periumbilical pain prior to a bowel movement, which was 
accompanied by dark red blood and occasionally by nausea and 
weakness after the bowel movement.  The veteran stated that 
he usually ate one meal a day in order to have less 
periumbilical cramping, bowel movements and dark red 
bleeding.  If he did not eat a meal in the course of a day, 
he did not have a bowel movement or dark red bleeding.  He 
had occasional nausea, no esophageal reflux symptoms, 
regurgitation or pyrosis.  The veteran indicated that he had 
occasional nausea associated with the bowel movements but no 
vomiting.  He lived on a bland diet for the most part, and if 
he ate spicy food it increased the periumbilical pain, 
diarrhea and dark red bleeding.  His weight remained 
relatively stable, however.  

On physical examination, the veteran weighed 165 pounds and 
his weight was stabilized.  His abdomen was negative for 
masses, tenderness organomegaly or costovertebral-type 
tenderness.  Rectal examination revealed that the sphincter 
tone was normal.  An upper GI series and small bowel x-ray 
were ordered.  The examiner indicated said that if both tests 
were negative, it was believed that he had an undiagnosed 
illness with dark red blood in his stool every two days.  
Weight was stabilized.  An occult blood study was normal.  A 
VA radiographic report indicates that less than three weeks 
later the veteran underwent an upper GI air contrast 
examination, which found that his esophageal deglutition and 
motility were normal.  There were no intrinsic abnormalities 
of the esophagus.  The gastroesophageal junction showed 
moderate reflux, but no herniation or strictures.  The 
stomach, pylorus, duodenal bulb and duodenal sweep were 
normal.  The impression was moderate gastroesophageal reflux.  

During his March 2002 hearing, the veteran testified that his 
symptoms began immediately after service in the Persian Gulf 
and had continued until the present time.  He said that none 
of his VA doctors had been able to identify the cause of his 
gastrointestinal problems, despite having performed several 
examinations.  The veteran's said that his symptoms consisted 
of bloody stools, diarrhea and weight loss.  He said that the 
did not know his present weight, but that one month earlier 
he had weighed 167.  He said that when he left the military 
he had weighed 170 pounds.  

The veteran further testified in March 2002 that he sometimes 
started to bleed while walking or sleeping and would not 
realize it until he was in the bathroom and saw his pants and 
underwear soaked.  He became weaker when this occurred and 
also experienced abdominal pains.  He said that the abdominal 
pain was off and on, sometimes daily and sometimes not daily.  
For example, he had experienced the abdominal pain that 
morning.  He had not experienced blood in his stool as he had 
not yet had a bowel movement that day.  The veteran said that 
when he was given a VA bowel examination recently, he also 
underwent a urinalysis.  No blood was found in his stool but 
it was found in his urine and further testing was desired.  
The veteran said that no doctors had ever mentioned 
gastroesophageal reflux to him.  He denied having 
regurgitation but said that sometimes food would get stuck, 
or he felt a liquid that would not go down.  He denied any 
vomiting of blood or bleeding coming up through his mouth.  
The veteran said that the blood was always in his stool.  The 
blood sometimes appeared bright red and other times appeared 
as blood clots.  He said that he did not know if the blood 
ever appeared as black tarry stools.  He said that he had 
never been told that he had an ulcer and had never been given 
a diagnosis.  He said that his doctors were still 
investigating the problem.  

The veteran denied a history of excessive alcohol intake and 
said that in fact he did not drink at all.  He denied having 
received any private medical treatment since leaving the 
military.  

Legal Analysis

The pertinent law, effective prior to March 1, 2002, is that 
service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  62 
Fed. Reg. 23139, 63 Fed. Reg. 11122.  In an interim final 
rule, VA extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established to December 
31, 2006.  66 Fed.Reg. 56614-56615 (November 9, 2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107- ___ (H.R. 1291) (Dec. 27, 2001).  Subsection (a) 
of 38 U.S.C.A. § 1117 is amended to read as follows: 

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--(A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).  (2) For purposes of this subsection, 
the term `qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
(A) An undiagnosed illness, (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromayalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) 
Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Subsection (c)(1) of section 1117 is amended as follows: 

(A) in the matter preceding subparagraph (A), by 
striking `for an undiagnosed illness (or combination of 
undiagnosed illnesses)'; and (B) in subparagraph (A), by 
striking `for such illness (or combination of 
illnesses)'.

Section 1117 is further amended by adding at the end the 
following new subsection:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:  (1) 
Fatigue, (2) Unexplained rashes or other dermatological 
signs or symptoms, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory 
system, (9) Sleep disturbances, (10) Gastrointestinal 
signs or symptoms, (11) Cardiovascular signs or 
symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) is amended by adding at 
the end the following new paragraph:  

(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, or if 
the law permits the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 312-13 
(1991).  In this case, Congress provided an explicit 
effective date of March 1, 2002, preventing retroactive 
application of the revised section 1118 prior to that date.  
Moreover, the Board's decision in the instant case, granting 
service connection for diarrhea and denying service 
connection for blood in the stool and weight loss, is not 
based on the change in the law.  Specifically, the denial of 
service connection for blood in the stool and weight loss was 
based upon an absence of objective indicators of either of 
the claimed disorders, which was an element of proving 
service connection under the old and amended versions of the 
cited legal authority.  Also, GI signs or symptoms may be 
manifestations of an undiagnosed illness under the prior 
scheme (38 C.F.R. § 3.317(b)) as well as the revised scheme.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107- ___ (H.R. 1291) (Dec. 27, 2001). Thus, while the 
RO has not adjudicated the veteran's claim under the revised 
section 1118, the Board finds that the veteran is not 
prejudiced by its application of the revision in the first 
instance.  Bernard, supra.  

Based on a thorough review of the record, the Board finds 
that the evidence of record supports the veteran's claim of 
service connection for diarrhea as due to an undiagnosed 
illness.  However, the preponderance of the evidence is 
against the claim for service connection for blood in the 
stool and weight loss, to include as due to an undiagnosed 
illness.  

Regarding the claim for service connection for diarrhea, the 
evidence shows that, since at least October 1996, the veteran 
has consistently indicated that he has frequent episodes of 
diarrhea.  During an October 1996 VA gastrointestinal 
examination, he said that his diarrhea began in July 1994, 
and that history has remained essentially unchanged upon 
several subsequent examinations.  During his October 2001 VA 
general surgical consultation, the veteran indicated that he 
had changed his eating habits to one bland meal a day in an 
attempt to decrease the severity of his gastrointestinal 
symptoms, to include diarrhea.  

The Board finds that, while a layperson is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation (Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)), in cases such as the instant claim, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board further notes that there is no objective, 
documentary evidence contradicting the veteran's testimony as 
to chronic, recurrent diarrhea.  In October 1996 the veteran 
was diagnosed with recurrent diarrhea by a health-care 
provider.  A similar assessment was recorded upon a VA 
general surgical examination in October 2001.  

The Board also finds that the veteran's chronic diarrhea 
satisfies the criteria for a minimum 10 percent evaluation.  
The veteran's symptoms have been rated by analogy to 
irritable colon syndrome.  Mild irritable colon syndrome, 
with disturbances of bowel function and occasional episodes 
of abdominal distress warrants a noncompensable evaluation.  
Moderate irritable colon syndrome with frequent episodes of 
bowel disturbance and abdominal distress warrants a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 7319 
(2001).  In this case, the foregoing testimony by the veteran 
demonstrates that his diarrhea results in  frequent episodes 
of bowel disturbance and abdominal distress, consistent with 
the criteria for a 10 percent rating.  Under these 
circumstances, and with consideration of the fact that the 
veteran's diarrhea has not been attributed to a known 
diagnosis, service connection is warranted. 

Regarding the veteran's claimed weight loss, the Board 
observes that a longitudinal review of his medical history 
shows that while his weight may have increased and decreased 
since his separation from service, it has been relatively 
stable when compared to his weight in service.  During the 
veteran's service, his weight increased from 162 pounds, at 
entrance, to 186 pounds, at separation.  Since that time, the 
veteran's weight has been noted as 168.5 pounds (July 1994), 
195 pounds and 167 pounds (October 1996), 200 pounds (late 
1997), and 196 pounds and 165 pounds (October 2001).  While 
the notations of weight provided in October 1996 and October 
2001 refect a considerable difference, the veteran's recent 
post-service weight, when compared to his weight upon entry 
into service, in 1994, once in 1996, and most recently in 
2001, fails to demonstrate any appreciable weight loss.  
Acknowledging this fact, in October 2001 a VA examiner opined 
that the veteran's weight had remained relatively stable.  

The Board recognizes the testimony by the veteran that he has 
lost weight since service.  As noted earlier with respect to 
the veteran's diarrhea claim, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone, supra.  On the 
other hand, unlike the veteran's diarrhea claim, the 
competent medical evidence regarding whether the veteran has 
post-service weight loss directly contradicts his lay 
testimony.  In such a case, the Board finds that the 
objective medical evidence is more probative than the lay 
assertions of the veteran.  Espiritu, supra.

Regarding the veteran's claimed blood in the stool, an 
October 2001 VA radiographic examination was positive for 
moderate esophageal reflux.  This finding is noteworthy 
because a VA examiner had opined that a negative examination 
would be evidence of an undiagnosed illness.  More 
importantly, the documentary evidence of record fails to show 
any objective indicators of blood in the stool.  Two separate 
blood occult tests of the veteran's stool, conducted in 
October 1996 and October 2001, were negative.  It is also 
pertinent to note that  the veteran refused a sigmoidoscopy 
ordered in 1996.  

The Board recognizes the testimony by the veteran and his 
wife that he has blood in the stool.  While lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness (Falzone, 
supra), unlike the veteran's diarrhea claim, the competent 
medical evidence regarding whether the veteran has blood in 
the stool directly contradicts the lay testimony.  That is, 
the only tests performed to determine if there was blood in 
the stool, the tests for occult blood in 1996 and 2001, were 
both negative.  In such a case, the Board finds that the 
objective laboratory test results to be more probative than 
the lay assertions of the veteran and his wife.  Espiritu, 
supra.  Accordingly, service connection for claimed blood in 
the stool is denied.

As the preponderance of the evidence is against the claims 
for service connection for claimed weight loss and blood in 
the stool, to include as due to an undiagnosed illness, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diarrhea due to an undiagnosed illness 
is granted.  

Service connection for blood in the stool and weight loss, to 
include as due to an undiagnosed illness, is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

